FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                        August 1, 2013

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
JANE DOE #1; JANE DOE #2;
JANE DOE #3,

             Plaintiffs-Appellants,

v.                                                          No. 12-1423
                                               (D.C. No. 1:11-CV-02107-PAB-KLM)
BOULDER VALLEY SCHOOL                                        (D. Colo.)
DISTRICT NO. RE-2; CHRIS KING;
GINGER RAMSEY; MIKE LOWE;
MARK SCHMIDT; MATT SCHMIDT;
JASON WANEKA; JASMINE MASSE,

             Defendants-Appellees,

and

TRAVIS JOHN MASSE,

             Defendant.


                            ORDER AND JUDGMENT*




*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before HARTZ, Circuit Judge, BRORBY, Senior Circuit Judge, and EBEL, Circuit
Judge.


      Until he was caught and criminally prosecuted, high school teacher

Travis Masse engaged in sexual misconduct with female students under the age of

eighteen, including sending them sexually explicit text messages, requesting that they

send him nude pictures of themselves, and persuading them to have sex with him.

The plaintiffs in this suit were three students who were subjected to Mr. Masse’s

misconduct. They brought suit against Mr. Masse, his employer Boulder Valley

School District No. RE-2 (BVSD), his supervisors (including the district

superintendent, the school principal, and the school assistant principal/athletic

director), and other school employees under three statutes: Title IX of the Education

Amendments of 1972, 20 U.S.C. § 1681(a) (Title IX); 42 U.S.C. § 1983; and

Colorado’s mandatory child-abuse reporting law, Colo. Rev. Stat. § 19-3-304.

      Except for Mr. Masse, defendants moved under Fed. R. Civ. P. 12(b)(6) to

dismiss the complaint for failure to state a claim upon which relief can be granted.

Employing the principles set forth in Ashcroft v. Iqbal, 556 U.S. 662, 678-80 (2009),

and Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007), the district court

concluded that the majority of the allegations in the amended complaint failed to

state a claim. Accordingly, it dismissed all but the § 1983 claim against Mr. Masse

and the Colo. Rev. Stat. § 19-3-304 claim against another school employee.

Plaintiffs appealed.


                                          -2-
      Because the dismissal order did not resolve all claims against all defendants,

this court initially abated the appeal. The district court then granted plaintiffs’

motion to enter judgment under Fed. R. Civ. P. 54(b), making the dismissal a final,

appealable decision. See McBeth v. Himes, 598 F.3d 708, 720 (10th Cir. 2010).

Accordingly, we exercise jurisdiction under 28 U.S.C. § 1291. “We review a

Rule 12(b)(6) dismissal de novo, accepting as true all well-pleaded factual allegations

in the complaint and viewing them in the light most favorable to the plaintiff.”

Commonwealth Prop. Advocates, LLC v. Mortg. Elec. Registration Sys., Inc.,

680 F.3d 1194, 1201 (10th Cir. 2011).

      Our review is impeded by the brevity of plaintiffs’ appendix, which contains

only the district court docket sheet, the amended complaint, the district court’s orders

and judgment, and copies of certain legal authorities. It does not contain copies of

defendants’ motion to dismiss, plaintiffs’ response, or defendants’ reply. Our rules

require appellants to “file an appendix sufficient for considering and deciding the

issues on appeal.” 10th Cir. R. 30.1(A)(1). “A party who seeks to reverse the

decision of a district court must provide an adequate record for this court to

determine that error was committed.” Travelers Indem. Co. v. Accurate Autobody,

Inc., 340 F.3d 1118, 1119 (10th Cir. 2003). When faced with an inadequate

appendix, “we are impeded in determining what arguments [appellants] properly

preserved for appellate review,” Burnett v. Sw. Bell Tel., L.P., 555 F.3d 906, 908

(10th Cir. 2009), and “we are reluctant to overturn a district court’s ruling without


                                           -3-
being able to examine the . . . arguments it heard in making its ruling.” Questar

Pipeline Co. v. Grynberg, 201 F.3d 1277, 1292 (10th Cir. 2000).

       Notwithstanding the inadequate appendix, we have reviewed the parties’ legal

arguments. The district court carefully and thoroughly examined the allegations

against the various defendants. With the exception of the claim that the district court

allowed to proceed, we are not persuaded that the amended complaint “contain[s]

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face’” against these defendants. Iqbal, 556 U.S. at 678 (quoting Twombly,
550 U.S. at 570). Accordingly, identifying no reversible error, we affirm the district

court’s dismissal order filed on September 25, 2012, for substantially the reasons set

forth in that order.

                                                  Entered for the Court


                                                  David M. Ebel
                                                  Circuit Judge




                                            -4-